SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

88
CA 14-00629
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF HOGANWILLIG, PLLC,
PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

KAREN HENDEL, FORMERLY KNOWN AS KAREN REILLY,
NEW YORK STATE NURSES ASSOCIATION, COUNTY OF
ERIE AND ERIE COUNTY MEDICAL CENTER CORPORATION,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 3.)


HOGAN WILLIG, PLLC, AMHERST (STEVEN M. COHEN OF COUNSEL), FOR
PETITIONER-APPELLANT.

GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (KATHERINE LIEBNER
OF COUNSEL), FOR RESPONDENT-RESPONDENT KAREN HENDEL, FORMERLY KNOWN AS
KAREN REILLY.


     Appeal from an amended order and judgment (one paper) of the
Supreme Court, Erie County (John A. Michalek, J.), entered January 8,
2014. The amended order and judgment, among other things, amended the
order and judgment of the court entered December 16, 2013 to specify
that it was awarding petitioner $544.95 for reimbursement of expenses,
with a total award amounting to $19,294.95.

     It is hereby ORDERED that the amended order and judgment so
appealed from is unanimously affirmed without costs.

     Same memorandum as in Matter of HoganWillig, PLLC v Hendel
([appeal No. 1] ___ AD3d ___ [Mar. 20, 2015]).




Entered:   March 20, 2015                          Frances E. Cafarell
                                                   Clerk of the Court